DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.
 
Applicant’s Response Dated August 23, 2021
In the Response dated August 23, 2021, claims 1, 6-7, 11, and 16-22 were amended, and claims 2-5 were canceled. Claims 1, 6-8, and 11-22 are pending. An action on the merits of claims 1, 6-8, and 11-22 is contained herein.
The rejection of claims 1 and 6-8 under 35 U.S.C. 103 as being unpatentable over Munoz Risueno et al. WO 2015/197839 A1 (Munoz Risueno) is maintained for the reasons of record as set forth in the Office Action dated March 22, 2021.
The rejection of claims 11-14 under 35 U.S.C. 103 as being unpatentable over Munoz Risueno et al. WO 2015/197839 A1 (Munoz Risueno) is maintained for the reasons of record as set forth in the Office Action dated March 22, 2021.
The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Munoz Risueno et al. WO 2015/197839 A1 (Munoz Risueno) and Tyers et al. US 8,058,243 B2 (Tyers) in combination is maintained for the reasons of record as set forth in the Office Action dated March 22, 2021.
The rejection of claims 16-22 under 35 U.S.C. 103 as being unpatentable over Munoz Risueno et al. WO 2015/197839 A1 (Munoz Risueno); Derissen et al. The Oncologist (2013) Vol. 18, pages 619-624 (Derissen); and Miyawaki et al. Blood (2011) Vol. 117 (8), pages 2366–2372 (Miyawaki) in combination is maintained for the reasons of record as set forth in the Office Action dated March 22, 2021.

Rejections Set Forth in the Office Action Dated March 22, 2021
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz Risueno et al. WO 2015/197839 A1 (Munoz Risueno).
Applicant's arguments filed August 23, 2021 have been fully considered but they are not persuasive. Applicant contends that the claims have been amended in order to be commensurate in scope with the unexpected results demonstrated experimentally. Applicant argues that 1) the claimed genus of antineoplastic pyrimidine analogues is sufficiently represented by three species, cytarabine, azacytidine, and decitabine. .
The examiner respectfully disagrees.
The examiner disagrees with applicant’s assertions that the cited prior art does not teach all of the claimed elements or provide a reasonable expectation of success. See at least pages 3-5 of the Office Action mailed September 24, 2020. Munoz Risueno teaches that type 1 5-HTR inhibitors (e.g., apomorphine or methiothepin) and antimetabolic antineoplastic agents (e.g., cytarabine or methotrexate) as being useful for the treatment of haematological malignancies (e.g., AML). See page 2, lines 8-15; page 3, lines 2-4; page 5, lines 3-11; and page 27, lines 23-27 of Munoz Risueno.
Applicant’s argument that apomorphine and methiothepin adequately represent a genus of small molecule HTR1 antagonists targeting HTR1A and HTR1B receptor activity is persuasive; however, said argument is insufficient to overcome the rejection as applicant’s argument of unexpected results and the instantly claimed invention are not commensurate in scope. 
The examiner maintains the position that cytarabine, azacytidine, decitabine, cladribine, and fludarabine are not representative of “an antineoplastic pyrimidine analogue or purine analogue”. An “antineoplastic pyrimidine analogue or purine 
Thus, the rejection is maintained in view of the preponderance of evidence.
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz Risueno et al. WO 2015/197839 A1 (Munoz Risueno).
Applicant's arguments filed August 23, 2021 as set forth above have been fully considered but they are not persuasive for the reasons set forth supra.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz Risueno et al. WO 2015/197839 A1 (Munoz Risueno) and Tyers et al. US 8,058,243 B2 (Tyers) in combination.
Applicant's arguments filed August 23, 2021 as set forth above have been fully considered but they are not persuasive for the reasons set forth supra.
Claims 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munoz Risueno et al. WO 2015/197839 A1 (Munoz Risueno); Derissen et al. The Blood (2011) Vol. 117 (8), pages 2366–2372 (Miyawaki) in combination.
Applicant's arguments filed August 23, 2021 as set forth above have been fully considered but they are not persuasive for the reasons set forth supra.

Conclusion
Claims 1, 6-8, and 11-22 are pending. Claims 1, 6-8, and 11-22 are rejected. No claims are allowed.  

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/